Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 8 May 1788
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas


          
            Amsterdam 8 May 1788
          
          We are honored with your Excellency’s respected Favors of 7 Ulto. from Frankfort and 18 ditto from Strasburgh, the latter advising your draft on us ƒ426. Holld. Cy. in favor of Mr. Jean de Turckheim, Which shall be discharged and placed to the Account  of the United States. Similar Reception awaits Mr. Peuchen’s Bill for a Couple of Stoves which we will with greatest pleasure receive and forward to Mr. Limozin at Havre; To whose address We have loaded the Three Cases you left with us, upon the Ship De Jonge Bernardus Capt. Claas Arends Koen. Next Post will carry the Bill of Lading, in which We have inserted the Cases as containing Des Meubles pour son Excellence Thos. Jefferson Ministre plenipotentiare des Etats Unis auprés de la Cour de Versailles, To avoid any difficulties that might otherwise occur at the Custom House.
          We congratulate your Excellency, upon the Success We have had with the Undertakers, justifying the Assurances we gave you, that the June Interest would undoubtedly be provided for. We were desirous of engaging the Undertakers further, but they strongly dissuaded pushing the Matter at this Moment, flattering us that after Payment of the Interest and upon the Arrival of good News that might shortly be expected from America, the remaining Bonds would be readily called for. Being firmly of the same Opinion, We delivered a Written proposal to Messrs. Willinks, to supply your Excellency with Funds immediately, to face all the Objects you wished to settle during this Year, except the f60m for a particular purpose, that we could not know if you wanted so soon. They replied, they had no idea of coming under Advances themselves, to relieve those Persons who had already assumed them, and to our Representation that there was a fair nay almost certain Prospect of our speedy Reimbursment, they answered that was an additional reason, why Mr. Grand and others could wait, since if we received the Money soon We could pay it soon, And that for their Part they would not subject themselves to Advances. So determined even were they, that it required much difficulty of persuasion to bring them into the Plan. They write Your Excellency upon this date in conjunction with us, which we hope will fulfill Your Excellency’s purposes, altho’ it falls short of our Wishes, to enable you to discharge speedily, Objects that We join you in deeming it for the Honor and Credit of the United States, not to suffer to remain longer unpaid. Your Excellency may rely upon our continued Attention, to making you Remittances as Monies shall come in. We are very respectfully Your Excellency’s Most obedient & very humble servants,
          
            Nic. & Jacob van Staphorst.
          
          
            We have paid Mr. J. J. Peuchen of Cologne his assignment upon us f143.14 Cz. for Your Excellys. Accts.
          
         